IN THE SUPREME COURT OF THE STATE OF NEVADA


                CHARLES NOLAN,                                             No. 85574
                                          Appellant,
                             vs.                                                FIL
                THE STATE OF NEVADA,
                                                                                NOV 1 ti 2022
                                 Respondent.
                                                                             EL1ZAB -   A. f..37.7..VNN
                                                                           CLE   OF $    ENE COURT

                                      ORDER DISMISSING APPEAL              By
                                                                                    U   CLERK



                             This is a pro se notice of appeal from a district court order

                granting in part and denying in part a motion for credit for time served.
                Because no statute or court rule permits an appeal from such an order, this
                court lacks jurisdiction to consider this appeal.1   See Castillo v. State, 106

                Nev. 349, 352, 792 P.2d 1133, 1135 (1990) (explaining that court has
                jurisdiction only when statute or court rule provides for appeal).
                Accordingly, this court
                             ORDERS this appeal DISMISSED.2




                                                                      J.
                                          Cadish



                          Pieiku                                                                  Sr.J.
                Pickering


                      1 A claim for additional presentence credit is a challenge to the validity
                of the judgment of conviction and sentence and therefore must be raised in
                a postconviction petition for a writ of habeas corpus. See Griffin v. State,
                122 Nev. 737, 744, 137 P.3d 1165, 1169 (2006). This court expresses no
                opinion as to whether appellant could meet the procedural requirements of
                NRS Chapter 34.

                      2The Honorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT
      OF
                decision of this matter under a general order of assignment.
    NEVADA


01) I947A
                cc:   Hon. James Todd Russell, District Judge
                      Charles Nolan
                      Attorney General/Carson City
                      Carson City District Attorney
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
101 1947A